United States Court of Appeals
                      For the First Circuit

No. 20-1302

                  DARWIN ALIESKY CUESTA-ROJAS,

                           Petitioner,

                               v.

                      MERRICK B. GARLAND,
                UNITED STATES ATTORNEY GENERAL,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS



                          ERRATA SHEET


         The opinion of this Court issued on March 15, 2021, is

amended as follows:

         On page 29, line 8, replace "it" with "they".